Citation Nr: 0508737	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  02-15 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for an anxiety 
disorder.  

3.  Entitlement to service connection for a memory disorder

4.  Entitement to service connection for lack of 
concentration.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD
M. Taylor, Counsel




INTRODUCTION

The appellant had active service from October 1968 to June 
1970. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, VA 
Regional Office (RO).  

This case has previously come before the Board.  In December 
2003, the Board denied entitlement to service connection for 
post-traumatic stress disorder (PTSD), varicose veins, jungle 
rot, a bilateral leg, knee, and foot disability, migraine, 
and a sleep disorder.  The issues of entitlement to service 
connection for depression, anxiety , memory loss, and lack of 
concentration were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The Board notes that in correspondence received in January 
2005, the appellant's representative stated that the 
appellant was seeking entitlement to service connection for 
PTSD, varicose veins, jungle rot, a bilateral leg, knee, and 
foot disability, migraine, and a sleep disorder.  These 
issues are referred to the AOJ.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In May 2004 and June 2004, the appellant advised that his 
mailing address had changed.  In December 2004, a 
supplemental statement of the case was mailed to his old 
address.  The December 2004 letter notifying the appellant of 
certification procedures was also sent to the old address.  
It does not appear that the appellant has received these 
documents.  



The Board notes the AOJ has not issued a sufficientVCAA 
letter in regard to the issues on appeal.  The Board notes 
that a VCAA letter should advise the appellant (1) what 
evidence is necessary to substantiate the claim; (2) what 
evidence VA will seek to provide; (3) what evidence the 
appellant is expected to provide; and (4) that the appellant 
must provide any evidence in the appellant's possession that 
pertains to the claims.  38 C.F.R. § 3.159(b)(1); see 38 
U.S.C.A. § 5103A(g).  

Lastly, the Board notes the record reflects that the 
appellant has failed to report for a scheduled VA examination 
in association with his claims.  Failure to report for VA 
examination without good cause shown may result in denial of 
the claim.  38 C.F.R. § 3.655 (2004)

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  The AOJ should resend the December 
2004 supplemental statement of the case 
and certification notice to the 
appellant at his current address as 
reflected in the correspondence from the 
appellant received in May and June 2004.  

2.  The AOJ should issue a VCAA letter 
and provide subsequent VCAA-content 
complying process.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




